Pee Curiaii.
The suit is by two former partners who had been tenants of the defendant to get back the sum of $500 that was deposited at the beginning of their tenancy as security for the payment of rent. The admitted facts of the case show that on a certain date the lease of the two partners expired, and for some reason or other they did not demand their money back. They dissolved partnership and thereupon the defendant, as landlord, made a new lease to one of the partners (Allegro) alone. ¿Allegro kept the property and continued to pay rent for the same for some little time, but being suspected of manufacturing intoxicating liquor, the federal authorities secured an injunction and probably padlocked the place; in any event, the result was that the landlord lost several months’ rent for the property. The attempt of the landlord in this case was to deprive the partnership of the de*50posit by setting np a counter-claim against Allegro because of his alleged misbehavior in the premises. The trial judge said that there was nothing in this defense and we agree with him. The money- belongs to the former partners; not to Allegro alone, and without considering what steps the defendant might take to fasten a claim on Allegro’s share of the money,, such claim is not cognizable by way of counter-claim in the present action.
The judgment will be affirmed.